SELYA and BOUDIN, Circuit Judges
(concurring).
Judge Stahl’s sterling opinion for the en banc court properly lays stress on the lack of basis for the principal remedy sought in these cases. That remedy — -the exclusion of otherwise legitimate evidence — is nowhere suggested in the treaties at issue and courts ordinarily do not provide such remediation in the absence of a constitutional violation. The record before us offers no meaningful reason to stray from that well-trod path. Thus, we join the court’s opinion. We write separately, however, because we believe that, even without reaching the remedy question, the appellants’ argument lacks force.
We arrive at this position essentially by drawing logical conclusions from many of the same considerations that are noted in the court’s opinion. It is common ground that the treaties in question are agreements among sovereign States. Nothing in their text explicitly provides for judicial enforcement of their consular access provisions at the behest of private litigants. Of course, there are references in the treaties to a “right” of access, but these references are easily explainable. The contracting States are granting each other rights, and telling future detainees that they have a “right” to communicate with their consul is a means of implementing the treaty obligations as between States. Any other way of phrasing the promise as to what will be said to detainees would be both artificial and awkward.
Even if such references sufficed to make the treaties ambiguous as to an intent to create private rights — an assumption that we believe is unwarranted and that we indulge solely for argument’s sake — the end result would be the same. Ambiguity brings into play the background presumption in respect to treaties between States — a presumption which holds that they do not create rights that private parties may enforce in court. See, e.g., Goldstar v. United States, 967 F.2d 965, 968 (4th Cir.1992); Tel-Oren v. Libyan Arab Republic, 726 F.2d 774, 808 (D.C.Cir.1984) (Bork, J., concurring). This presumption certainly can be overcome by explicit language that is easy to draft and to insert, just as a contract can provide expressly that rights created by it may be enforced in court by a third-party beneficiary. In addition, rights-granting language occasionally may make sense only on- the premise that it confers a right enforceable by a private citizen in the courts of the other country. See, e.g., Clark v. Allen, 331 U.S. 503, 507-08, 67 S.Ct. 1431, 91 L.Ed. 1633 (1947) (dealing with language that involved *67non-citizens’ rights to inherit property equally with citizens). But apart from these narrow circumstances, the presumption rules.
In this instance, the treaties contain no explicit language conferring on private citizens rights enforceable in court, and there is nothing in the character of the subject matter that compels (or even suggests) an inference in favor of private rights. To the contrary, it is entirely reasonable to think that States themselves will enforce their right to afford consular access to detained citizens; after all, States normally seek to protect their own citizens in foreign lands and consular access facilitates a State’s carrying out of that responsibility. Cf. Preamble to Vienna Convention on Consular Relations, Apr. 24, 1963, 21 U.S.T. 77, 79 (ratified Nov. 24, 1969) (describing treaty as ensuring “efficient performance of functions of consular posts”). In sum, there is every incentive to treat the background presumption as the reality in these cases — and no viable rationale for disregarding it.
The other very powerful reason for reaching this conclusion is that the State Department in substance supports it. As we have held in other cases, the State Department’s view is entitled to substantial weight in treaty interpretation. See United States v. Kin-Hong, 110 F.3d 103, 110 (1st Cir.), stay denied, 520 U.S. 1206, 117 S.Ct. 1491, 137 L.Ed.2d 816 (1997). This is true partly because the State Department negotiates and administers such treaties, but it is also true partly because, when foreign affairs are involved, the national interest has to be expressed through a single authoritative voice. That voice is the voice of the State Department, which in such matters speaks for and on behalf of the President.
The background presumption that treaties do not create privately enforceable rights and its corollary' — -that the State Department’s view to this effect will receive respectful consideration — are extremely important principles that reverberate far beyond these cases. We believe that those principles warrant our adherence and our support.1 This is especially so because, in a shrinking world, the number of treaties to which the United States is a party has proliferated. It is surpass-ingly difficult to accept the idea that, in most instances, either the Executive Branch or the ratifying Senate imagined that it was empowering federal courts to involve themselves in enforcement on behalf of private parties who might be advantaged or disadvantaged by particular readings of particular treaty provisions.
Our dissenting brother’s emphasis on the self-executing character of the treaties in question does not sway our thinking. The label “self-executing” usually is applied to any treaty that according to its terms takes effect upon ratification and requires no separate implementing statute. See Restatement (Third) of Foreign Relations Law § 111(4) (1987). Whether the terms of such a treaty provide for private rights, enforceable in domestic courts, is a wholly separate question.2 See id. at *68§ 111, cmt. h. That courts sometimes discuss both concepts together, see, e.g., Committee of U.S. Citizens Living in Nicaragua v. Reagan, 859 F.2d 929, 937 (D.C.Cir.1988), does not detract from their distinctiveness. At bottom, the questions remain separate. See id. at 937-38. It follows inexorably that the self-executing character of a treaty does not by itself establish that the treaty creates private rights.
We need go no further. There is an elaborate regime of practices and institutions by which the United States and other nations enforce commitments inter sese or decide that, in the national interest, promises given by or to another sovereign should not be enforced in a specific case. Sometimes this is done purely for reasons of prudence, sometimes for convenience, or sometimes to secure advantage in unrelated matters. Incalculable mischief can be wrought by gratuitously introducing into this often delicate process court enforcement at the instigation of private parties. We believe that such a course is to be avoided unless it can be said that private enforcement was clearly agreed to and envisioned by the contracting States in the treaties themselves. That is plainly not the case here.

. We do not gainsay that, on grounds of policy, there may well be reasons for Congress to give special private rights to foreign detainees above and beyond those conferred upon their American counterparts; the former are likely to enjoy fewer local advantages of language, resources, and friends. But the way remains open to such adjustments through domestic legislation enacted by Congress or, reciprocally, through treaties, negotiated by the State Department and ratified by the Senate, that explicitly provide for private judicial enforcement. No such intended adjustment can be found in the situation at hand.


. The dissent relies on dictum from United States v. Alvarez-Machain, 504 U.S. 655, 667, 112 S.Ct. 2188, 119 L.Ed.2d 441 (1992), for the proposition that treaties that are “self-executing'' in the usual sense are necessarily enforceable in domestic courts at the behest of affected individuals. In that case, however, the nature of the right being asserted (which arose out of a claimed violation of an extradition treaty) was at least arguably personal, see United States v. Rauscher, 119 U.S. 407, 424, 430-31, 7 S.Ct. 234, 30 L.Ed. 425 (1886); see also United States v. Saccoccia, 58 F.3d 754, 767 n. 6 (1st Cir.1995) (discussing *68differing views of that issue), so the question of self-execution quite likely would have been decisive if the treaty had in fact been violated. To enlarge the Court’s cryptic dictum into a general rule, contrary to the well-established principles discussed above, requires much too great a stretch.